Citation Nr: 0929639	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for the posttraumatic stress disorder (PTSD) 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel






INTRODUCTION

The appellant served on active duty from March 1969 to March 
1971, including a year in Vietnam; he was awarded the Combat 
Infantryman's Badge (CIB) and the Bronze Star Medal with 'V' 
device for valor.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision issued by the Jackson, Mississippi Regional Office 
(RO) of the Department of Veterans Affairs (VA) that, in 
part, denied an evaluation in excess of 10 percent for the 
appellant's service-connected posttraumatic stress disorder 
(PTSD) disability.  

While the case was in appellate status, the appellant's 
disability evaluation for the PTSD disability was increased 
from 10 to 30 percent, effective from October 21, 1997 (the 
date of the claim for increase).  However, it is presumed 
that the appellant was seeking the maximum benefit allowed by 
law and regulation for that disability, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Because the increase in the evaluation 
of the PTSD disability did not represent the maximum rating 
available for the condition, the appellant's claim remained 
in appellate status.  

The Board thereafter denied the appellant's increased rating 
claim in a decision dated June 21, 2006.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In February 
2006, the parties filed a Joint Motion for Remand.  A 
February 2006 Order of the Court granted the Joint Motion and 
vacated the Board's decision; the issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).  Pursuant to that Court Order, the 
Board remanded the case for additional development in 
September 2007.  The case has now been returned to the Board 
for appellate review.

The appellant submitted a request for a Board hearing in 
Washington, DC in the VA Form 9 he submitted in August 2004.  
The appellant was subsequently scheduled for a Central Office 
Board hearing in June 2009; however the appellant failed to 
report for that hearing.  Because the appellant has neither 
submitted good cause for his failure to appear nor requested 
to reschedule the hearing, his request for a hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d).

In January 2004, the appellant submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  More recently, in February 2009, the 
appellant submitted a claim for an increased rating for his 
service-connected skin disability.  As it does not appear 
that the RO has issued a rating decision on either one of 
those claims, both of them are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores between 1997 and 2008 ranged from 55 to 70.

2.  Since October 21, 1997, the appellant's PTSD disability 
has been characterized by moderate symptoms reflective of 
occupational and social impairment with reduced reliability 
and productivity.

3.  Since 1997, the appellant has worked fulltime in a 
technical mechanical section of a power plant; he has learned 
new responsibilities and he was offered a promotion at one 
point.

4.  The appellant's psychiatric disability is not shown to 
have caused him symptoms of occupational and social 
impairment with deficiencies in most areas, such as works, 
school, family relations, judgment, thinking or mood. 

5.  The appellant's psychiatric disability is not shown to 
have caused him to experience total occupational and social 
impairment.  

6.  The disability picture caused by the appellant's PTSD 
disability is not so unusual as to render the application of 
the regular schedular rating provisions impractical.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the schedular criteria for an evaluation of 50 percent, but 
not more, were met for the PTSD disability beginning October 
21, 1997.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in November 2007.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant originally submitted his claim for an increased 
evaluation for his PTSD disability in October 1997.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
PTSD disability was needed by correspondence dated in June 
2001, January 2004, November 2007, and August 2008 (after the 
initial AOJ decision in this matter in February 1998).  The 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  The January 
2004, November 2007 and August 2008 VA letters informed the 
appellant of what sorts of evidence could substantiate his 
increased rating claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
essentially asked to submit evidence and/or information in 
his possession to the AOJ and to inform the AOJ about the 
location of pertinent evidence that was not in his 
possession.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with notice that he could submit evidence, including medical 
records and lay statements, showing that his PTSD disability 
had increased in severity.  The letters also informed the 
appellant of what evidence he and VA would be responsible for 
obtaining.

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The August 2008 letter advised the appellant of the criteria 
under which his PTSD disability would be rated, what specific 
symptoms were necessary to be granted a higher rating, that 
he should submit evidence demonstrating the impact his PTSD 
disability has on his daily life, or provide examples of the 
types of medical and lay evidence that are relevant to his 
claim for an increased rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor his attorney 
has identified any deficiency in notice which would 
compromise a fair adjudication of the claim.  Nevertheless, 
the Board has considered whether any defective notice 
provided to the appellant resulted in prejudicial error.  In 
this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support an increased rating claim based on 
notice that was provided to the appellant during the course 
of his appeal.  Specifically, in the August 2004 Supplemental 
Statement of the Case (SSOC), the appellant was advised of 
the principles that govern VA's duties to notify and assist 
under 38 C.F.R. § 3.159 such that he could have been expected 
to understand the types of evidence that he should submit, or 
request that VA obtain, in order to substantiate his 
increased rating claim.  The appellant was also advised that, 
pursuant to 38 C.F.R. § 3.321(a), the rating schedule is used 
to evaluate the degree of a disability in a claim for 
disability compensation and that the rating schedule 
represents, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a disability.  Additionally, the appellant was 
advised of all relevant applicable rating criteria under 
which his PTSD disability may be rated, including Diagnostic 
Code 9411, in the November 1999 Statement of the Case (SOC); 
in the September 2001 SSOC; in the August 2004 SSOC; in the 
October 2008 SSOC; and in the August 2008 VA letter.

Furthermore, the evidence reflects that the appellant had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate the 
impact his PTSD disability has on his employment and daily 
life.  The appellant enumerated his various symptoms during 
his November 1997, February 2001, May 2004, and June 2008 VA 
psychiatric examinations.  In addition, the appellant 
referenced the specific criteria found in applicable rating 
codes in his argument to the Board submitted in August 2004.  
In addition, the appellant has been represented by an 
attorney since his appeal to the Court.

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
PTSD disability increased rating claim after the February 
1998 rating decision by the AOJ did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish increased 
ratings for his PTSD disability from the various notice 
letters sent to him by the RO, from the November 1999 SOC and 
from the subsequent SSOCs.  In particular, these documents 
informed the appellant of the need to submit evidence that 
his disability had increased in severity; that he should 
submit medical evidence; that he could submit statements from 
individuals who could describe the manner in which the 
disability had become worse; that he should inform the RO 
about treatment at VA facilities; and that he could submit 
his own statement about his condition.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings in the SOC and in the SSOCs.  The November 2007 and 
August 2008 VA letters informed the appellant that ratings 
from zero to 100 percent are assigned to disabilities and 
provided additional examples of pertinent evidence he could 
submit.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for his increased rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing and content of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  Furthermore, the appellant has had the 
benefit of counsel since his appeal to the Court.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the notice errors 
did not affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his PTSD claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.  Thus, the Board finds 
that any error in the timing of the appellant's notification 
of the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  For the foregoing 
reasons, the Board finds any VA failure to provide the 
appellant with adequate VCAA notice, in accordance with 
Vazquez-Flores, 22 Vet. App. 37, did not affect the essential 
fairness of the adjudication of his claim and, therefore, 
such error is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded VA psychiatric examinations.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for his PTSD 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in various written statements submitted 
by the appellant, his representatives and his attorney; in 
the reports of the VA examinations conducted in November 
1997, February 2001, May 2004, and June 2008; in the reports 
of private treatment rendered between 1996 and 2004; and in 
the reports of VA outpatient treatment rendered between 1997 
and 2009.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

The current regulations state that, under the General Rating 
Formula for Mental Disorders, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between 1997 and 2009, the appellant's GAF score ranged from 
55 to 70.

The appellant underwent a VA psychiatric examination in 
November 1997.  He complained of problems sleeping and being 
on edge all of the time.  He denied a history of 
hallucinations, homicidal thoughts and suicidal thoughts.  
The appellant reported ruminating about Vietnam.  On mental 
status examination, his mood and affect were anxious.  His 
remote, recent and immediate recall were good.  The examiner 
assigned an initial GAF score of 60.  During psychological 
testing administered subsequent to this examination, the 
appellant endorsed items suggesting that he might be 
experiencing suicidal thoughts.  A December 1997 interview 
revealed that the appellant did not currently present an 
immediate threat to himself or others.  The psychologist 
noted that the appellant's test results indicated a severe 
level of depression and high levels of acute anxiety and 
chronic tension/anxiety - although his Minnesota Multiphasic 
Personality Inventory (MMPI) test results were considered not 
valid. 

Review of the medical evidence of record reveals that the 
appellant was treated at a regional private mental health 
center beginning in October 1996.  A note dated in that month 
includes a diagnosis of PTSD; the severity was stated as 
mild.  A January 1998 note indicated that the appellant's 
condition had worsened during the previous year.  The 
appellant was noted to be getting more irritable and to be 
having a harder time getting along with coworkers.  A June 
1998 note indicated that the appellant reported that his 
depression had started to get worse approximately a year 
before and he said that he felt depressed most of the time 
with feelings of hopelessness and worthlessness.  The 
appellant denied active suicidal ideation, although he 
reported that he had had such thoughts at times without any 
plan.  The appellant also reported auditory hallucinations 
that would come and go, as well as frequent visual 
hallucinations.  A current GAF of 55 was assigned.  The next 
month the appellant reported that the voices and visual 
hallucinations were not really bothering him anymore.  A 
September 1998 note states that the appellant was less jumpy 
and tense at work and that he had been able to concentrate 
and keep his mind on learning new responsibilities.  A July 
2000 note indicated that the appellant was alert and oriented 
with a dysphoric mood.  His thoughts were organized and free 
of psychotic manifestations such as delusions or 
hallucinations.  A November 2001 summary indicated that the 
appellant's symptoms also included hypervigilance, guilt, 
sadness, nightmares, forgetfulness, isolation, sleep 
disturbance, flashbacks and worrying.

Review of the appellant's VA treatment records reveals that 
he was started on medications for his PTSD in 1998; that he 
reported continuing to experience flashbacks on a daily basis 
in 1999; and that he reported having recurring suicidal 
thoughts in March 1999.  A September 1999 note indicates that 
the appellant continued to experience daily flashbacks; 
however, that note also states that there was no increase in 
severity.  

The appellant underwent a VA medical examination in February 
2001; he reported that he was working fulltime and that he 
had been married since 1975.  The appellant complained of 
flashbacks and he said he experienced nightmares three times 
a week.  He said that he stayed by himself; that he was 
irritable and quick-tempered; and that he had difficult 
relations with his coworkers.  The appellant denied homicidal 
and suicidal ideation, although he reported having 
experienced suicidal ideation in the past.  The examiner 
rendered a diagnosis of PTSD and assigned a current and past 
year GAF of 55.  The examiner opined that the appellant 
exhibited at least moderate social and industrial 
dysfunction.  

A VA treatment record dated in January 2003 indicated that 
the appellant's fulltime employment continued.  He was alert 
and oriented times four.  He denied suicidal and homicidal 
ideation.  He also reported that work was stable, although he 
did report some decrease in memory.  He continued with visual 
hallucinations but did not view them as problematic.  A VA 
treatment record dated in December 2003 stated that the 
appellant's level of stress was within his coping ability.  
The appellant was alert and oriented times four.  He denied 
suicidal and homicidal ideation.  He complained of daily 
intrusive thoughts.  He also reported that medication was 
helping with his sleep.

In January 2004, the appellant submitted a written statement 
in which he reported that he had had to turn down a promotion 
which he said was due to his PTSD medications.  A January 
2004 letter from the appellant's private physician stated 
that the appellant did not appear to be a candidate for a job 
that would require rapid decision-making.

In February 2004, the appellant responded to a medical 
questionnaire.  He said that he had depression, but denied 
anxiety, an inability to cope, being worried and being unable 
to sleep or concentrate.  The appellant did indicate that he 
was frightened, as well as that he was getting some enjoyment 
in life.

The appellant was seen for VA mental health treatment on 
April 29, 2004.  The associated note states that the 
appellant had "moderate to severe" psychiatric symptoms.  
These included nightmares two to three times per week; daily 
intrusive thoughts; and hypervigilance.  The appellant denied 
suicidal and homicidal ideation.  He was alert and oriented 
times four.  

The appellant subsequently underwent a VA psychiatric 
examination in May 2004; the examiner reviewed the claims 
file. The appellant complained of nightmares three to four 
times per week, as well as flashbacks, startle response, 
decreased concentration and memory.  He also complained of 
being easily frustrated and aggravated.  There was no current 
homicidal ideation or suicidal ideation or plan.  The 
appellant's insight and judgment were good.  The examiner 
assigned a GAF score of 70 on Axis V.  The examiner stated a 
belief that the appellant's PTSD had not changed and 
attributed some of the symptoms reported by the appellant to 
his rotating shift work -i.e.-some symptoms were due to 
working shift work and were not due to the PTSD disability 
alone.

An October 2004 VA treatment note stated that the appellant 
continued with moderate to severe symptoms.  It was noted 
that his PTSD symptoms had become worse.  In October 2005, 
the appellant's nightmares were described as worse. The 
appellant indicated that he was now having more bad days than 
good days.  In June 2006, the appellant indicated that his 
audio and visual hallucinations had gradually become worse 
over the years.  In June 2006, the appellant reported 
difficulty concentrating, nightmares and increased 
irritability.  The appellant denied suicidal and homicidal 
ideation.  There was no evidence of hallucinations.  He was 
alert and oriented times four.  In February 2007, the 
appellant reported that he was no longer able to push his 
memories to the side as he could in the past.  He was alert 
and oriented times four and there was no evidence of 
hallucinations.  The appellant denied suicidal and homicidal 
ideation.  He was noted to be working fulltime in May 2007; 
his mood was stable.  The appellant was alert and oriented 
times four and he said that he was having some interpersonal 
difficulties on his job.  In November 2007, the appellant was 
still working fulltime.  He denied suicidal and homicidal 
ideation.  He was alert and oriented times four.  The 
appellant reported difficulty with concentrating and stated 
that it was becoming increasingly more difficult to work.  It 
was noted that the appellant had evidenced easily losing his 
train of thought during his treatment sessions.  In January 
2009, the appellant complained of memory deficits; however, 
his mini mental status testing score was 29/30.

The appellant most recently underwent a VA psychiatric 
examination in June 2008; the examiner reviewed the 
appellant's claims file and medical records.  The appellant 
was noted to still be working for his employer of 37 years in 
a position described as being in a technical mechanical 
section in a power plant.  The appellant complained of 
nightmares three to four times per week, as well as eight to 
ten flashbacks per month and he said that he experienced 
these as Vietnamese voices.  He denied visual hallucinations; 
homicidal ideas; and paranoid thoughts.  The appellant 
reported experiencing suicidal ideations two to three times 
per month, but the examiner noted that there was no evidence 
that he ever had any plan.  The appellant denied missing any 
work during the prior two to three years.  On mental status 
testing, the appellant's thought process was normal.  There 
was no evidence of panic attacks; impaired judgment; speech 
difficulty; problems with impulse control; neglect of 
personal appearance; or inappropriate behavior.  The examiner 
stated that the appellant's thought process was normal and 
that he was able to perform his activities of daily living, 
as well as the activities of his job.  The appellant did have 
a depressed mood and a minor impairment of memory.  The 
examiner rendered a diagnosis of PTSD of moderate severity 
and assigned a GAF score of 60.  The PTSD was described as 
chronic.

The evidence reported above reflects that the appellant has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 30 percent and 50 percent ratings 
throughout the appeal period.  While further medical inquiry 
could be conducted with a view towards resolution of this 
question, it is doubtful that such research would assist the 
Board in its inquiry.  See e.g., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (Observing that when it is not possible 
to separate the effects of a service-connected condition and 
a non-service-connected condition, the provisions of 
38 C.F.R. § 3.102 mandates that reasonable doubt on any issue 
was to be resolved in the veteran's favor, and that all signs 
and symptoms be attributed to the service-connected 
condition).  

Affording the Veteran the benefit of the doubt on the 
question of the severity of the PTSD disability the Board 
finds that there is enough evidence to support a schedular 
evaluation of 50 percent for the appellant's PTSD since his 
October 1997 claim for an increased evaluation.  The medical 
evidence shows that the appellant's PTSD symptomatology was 
severe enough to result in social isolation, anxiety, 
depressed mood, chronic sleep impairment, difficulty 
controlling mood/irritability and problems with interpersonal 
relationships.  The appellant has been noted to lose his 
train of thought during treatment sessions and he has 
reported increasing interpersonal problems and difficulties 
coping with his job, as well as suicidal ideation.  On the 
other hand, in September 1998, he reported learning new 
responsibilities at his job and, in January 2004, he reported 
that he had been offered a promotion at his job.  There are 
findings of record that indicate the appellant has had 
depression that affected his ability to function effectively; 
that he has had an inability to establish and maintain 
effective relationships; and that he has had difficulty 
adapting to stressful circumstances.  These symptoms were 
severe enough that GAF scores of 55 were assigned by VA 
psychiatrists in November 1997, June 1998, and February 2001.  
However, a score of 60 was assigned in June 2008.  
Furthermore, the appellant's PTSD symptoms have resulted in 
the need for psychiatric outpatient treatment, as well as a 
continuing need for medication.  These PTSD symptoms more 
closely approximate the criteria for a 50 percent evaluation.

However, the appellant is not entitled to an evaluation in 
excess of a 50 percent schedular rating at any time.  The 
evidence of record does not indicate that he suffers from 
occupational and social impairment with deficiencies in most 
areas, such as works, school, family relations, judgment, 
thinking or mood.  While the appellant has evidenced anxiety 
and depression, some reduction in concentration and short-
term memory, some disturbances of motivation and mood, and 
some difficulty in establishing and maintaining effective 
work and social relationships, the evidence of record shows 
that the appellant has, by his own account, maintained his 
job, albeit with some interpersonal conflict, and he has 
regularly appeared for treatment without any serious 
complaints.  

Furthermore, the objective findings of the appellant's VA 
outpatient psychiatric treatment, private outpatient 
treatment and the reports of the VA psychiatric examinations 
of record contain no evidence that the appellant's symptoms 
were ever so incapacitating as to result in total 
occupational and social impairment.  Nor has the appellant 
himself reported such incapacitation.  While the evidence 
does indicate that the appellant has demonstrated some 
symptoms contemplated by the criteria for a70 percent rating 
evaluation, such as occasional suicidal ideation, and reports 
of hallucinations, these symptoms were sporadic in nature and 
the record reflects equal periods during which the appellant 
reported no such symptoms.  Moreover, there is no indication 
the appellant ever had any intent or plan to act on his 
reported suicidal ideation.  The appellant reported only one 
instance of some violence towards a coworker who stole his 
lunch in 1998, and no instances toward animals.  He has never 
presented with rage during treatment visits.  At all times, 
the appellant has been found to be oriented times four and 
capable of expressing himself in a coherent and logical 
manner and, he has retained good communication skills.  
Despite some significant psychiatric symptoms, the 
appellant's speech and behavior have essentially been 
appropriate.  In addition, while the appellant has reported 
social isolation, he has been able to maintain his marriage 
of over 30 years and he has worked for the same employer for 
over 38 years in a technical mechanical section of a power 
plant.  He has also been able to maintain his personal 
hygiene and other activities of daily living.  Therefore a 50 
percent evaluation, but no more, is warranted under the 
applicable rating criteria beginning in October 1997.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  As reflected in the decision 
above, the Board did not find variation in the appellant's 
PTSD symptomatology or clinical findings that would warrant 
the assignment of any staged ratings for the PTSD disability.  

Notwithstanding the above discussion, a rating in excess of 
the assigned 50 percent schedular evaluation for the 
appellant's service-connected PTSD disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected PTSD disability addressed above has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case (50 percent) is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
PTSD disability, but the required manifestations have not 
been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization or extended treatment for his 
service-connected PTSD disability, and he has not 
demonstrated marked interference with employment due to such 
disability.  In fact, he has remained employed on a fulltime 
basis - with an offer of a promotion at one point - in an 
apparently demanding technical occupation in a power plant 
throughout the course of his appeal.

There is no objective evidence of any symptoms due to the 
service-connected PTSD disability that are not contemplated 
by the pertinent rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
an evaluation in excess of 50 percent, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

A schedular evaluation of 50 percent, but not more, for the 
service-connected PTSD disability is granted, effective 
October 21, 1997, subject to the regulations governing 
payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


